DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computing apparatus (e.g., hardware such as processor and memory) for generating a single trading transaction. The apparatus is directed to a machine, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of extracting transactions form trading transactions, the extracted transactions being one of order transactions or insert transactions, each of the order transactions being a buy order transaction or a sell order transaction; and generating a single trading transaction from the extracted transactions. In other words, the claim describes a process for Step 2A1-Yes).
 (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a processor and memory. The processor and memory in the steps are recited at a high level of generality, i.e., as a generic processor/memory performing generic computer functions. These components are no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 6 and 7 recite a process and computer readable medium claims equivalent of claim 1, and are similarly rejection using the same rationale as claim 1, supra.

Claim 2 recites generating the single trading transaction by associating a first trading transaction with the extracted transactions, the first trading transaction being a trading transaction for which a transaction process is to be executed. These further narrow the abstract idea, and the use of the generic processor does not integrate the abstract idea into a practical application. The claim is similarly rejected under the same rationale as claim 1, supra.
 

Claims 3 and 4 recite generating the single trading transaction when a total number of transactions including the first trading transaction and the extracted transactions is less than a predetermined upper limit value; and generating the single trading transaction when a total data size of the transactions including the first trading transaction and the extracted transactions is smaller than a predetermined upper limit value.  These further narrow the abstract idea, and the supra.

Claim 5 recites generating communication data in which header information is associated with integrated transaction data, the header information including information that is included in first transaction data of the first trading transaction, the integrated transaction data including data that is included in the first transaction data and data that is included in each of the extracted transactions. These further narrow the abstract idea. Furthermore, the synchronization of the communication data with another securities trading apparatus is an extra-solution activity. Because the step of synchronization of the communication data with another securities trading apparatus, wase considered to be extra-solution activities in Step 2A, it is re-evaluates in Step 2B to determine if it is more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that synchronization is anything other than a generic communication between devices, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Also Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and readjusting alarm limit values is a well understood, routine and conventional function when it is claimed in a generic manner (See also Electric Power Group).  Accordingly, a conclusion that this step is well-understood, routine and conventional activity is supported under Berkheimer option 2. 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Iyengar et al. (USPAP 2011/0078685).

Re claims 1 and 6-7: Iyengar teaches a securities trading apparatus, comprising: a memory; and a processor coupled to the memory, the processor configured to: extract transactions from trading transactions stored in the memory, the extracted transactions being one of order transactions or insert transactions, each of the order transactions being a buy order transaction or a sell order transaction; and generate a single trading transaction from the extracted transactions (figs. 1, [0001]-[0002]). 

Re claim 2: Iyengar teaches wherein the processor is further configured to generate the single trading transaction by associating a first trading transaction with the extracted transactions, the first trading transaction being a trading transaction for which a transaction process is to be executed (figs. 1, [0001]-[0002]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691